
	

113 SRES 133 IS: Expressing the sense of the Senate that Congress and the States should investigate and correct abusive, unsanitary, and illegal abortion practices.
U.S. Senate
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 133
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2013
			Mr. Lee (for himself,
			 Mr. Toomey, Mr.
			 Rubio, Mr. Scott,
			 Mr. Cruz, Mr.
			 Inhofe, Mr. Burr,
			 Mr. Vitter, Mr.
			 Boozman, Mr. Blunt,
			 Mrs. Fischer, Mr. Thune, Mr.
			 Johanns, Mr. Paul,
			 Mr. McConnell, Mr. Coats, Mr.
			 Cornyn, Mr. Cochran,
			 Mr. Chambliss, Ms. Ayotte, Mr.
			 Isakson, and Mr. Graham)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Congress and the States should investigate and correct abusive, unsanitary, and
		  illegal abortion practices.
	
	
		Whereas the Declaration of Independence sets forth the
			 principle that all people are created equal and are endowed by their Creator
			 with certain unalienable rights, and that among these rights are life, liberty,
			 and the pursuit of happiness;
		Whereas the dedication of the people of the United States
			 to this principle, though at times tragically marred by institutions such as
			 slavery and practices such as segregation and the denial of the right to vote,
			 has summoned the people of the United States time and again to fight for human
			 dignity and the common good;
		Whereas the people of the United States believe that every
			 human life is precious from its very beginning, and that every individual,
			 regardless of age, health, or condition of dependency, deserves the respect and
			 protection of society;
		Whereas the people of the United States believe that early
			 and consistent care for mothers, with due regard both for the well-being of
			 expectant mothers and for the children they carry, is a primary goal of any
			 sound health care policy in the United States;
		Whereas no woman should ever be abandoned, by policy or
			 practice, to the depredations of an unlicensed, unregulated, or uninspected
			 clinic operating outside of the law with no regard for the mothers or children
			 ostensibly under its care;
		Whereas the Report of the Grand Jury in the Court of
			 Common Pleas of the First Judicial District of Pennsylvania, certified on
			 January 14, 2011, contains the results of a thorough investigation of the
			 policies and practices of Dr. Kermit Gosnell and the Women’s Medical Society of
			 Philadelphia, which found multiple violations of law and public policy relating
			 to abortion clinics, and recommended to the Pennsylvania Department of Health
			 that these abortion clinics be explicitly regulated as ambulatory
			 surgical facilities, so that they are inspected annually and held to the same
			 standards as all other outpatient procedure centers;
		Whereas the Report of the Grand Jury documented a pattern,
			 over a period of 2 decades, at the Women’s Medical Society of Philadelphia of
			 untrained and uncertified personnel performing abortions, non-medical personnel
			 administering medications, grossly unsanitary and dangerous conditions,
			 violations of law regarding storage of human remains, and, above all, instances
			 of willful murder of infants born alive by severing their spinal cords;
		Whereas the violations of law and human dignity documented
			 at the Women’s Medical Society of Philadelphia involved women referred to the
			 facility by abortion facilities in a number of surrounding States, including
			 Virginia, Maryland, North Carolina, and Delaware;
		Whereas abortion clinics in a number of States,
			 particularly Michigan and Maryland, and including 2 clinics at which Dr. Kermit
			 Gosnell performed or initiated abortions and 2 Planned Parenthood facilities in
			 Delaware, have been closed temporarily or permanently due to unsanitary
			 conditions, and the Planned Parenthood facilities in Delaware have been
			 described by former employees as resembling a meat
			 market;
		Whereas the imposition of criminal and civil penalties on
			 individuals and corporations involved in the deplorable practices described in
			 this preamble is appropriate, but is not the only necessary response to such
			 practices;
		Whereas it is essential that the Federal Government and
			 State and local governments take action to prevent dangerous conditions at
			 abortion clinics;
		Whereas government accountability means that officials
			 whose duty it is to protect the safety and well-being of mothers accessing
			 health care clinics must have their actions made public and their failures
			 redressed;
		Whereas the extent of, and purported justification for,
			 legal and illegal abortions in the United States performed late in the second
			 trimester of pregnancy and into and throughout the third trimester of pregnancy
			 are not routinely reported by all States or by the Centers for Disease Control,
			 and are therefore unknown;
		Whereas women and children in the United States deserve
			 better than the 56,145,920 abortions that have been performed in the United
			 States since the Supreme Court rulings in Roe v. Wade, 410 U.S. 113, and Doe v.
			 Bolton, 410 U.S. 179, in 1973; and
		Whereas there is substantial medical evidence that an
			 unborn child is capable of experiencing pain at 20 weeks after fertilization,
			 or earlier: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Congress and
			 States should gather information about and correct—
				(A)abusive,
			 unsanitary, and illegal abortion practices; and
				(B)the interstate
			 referral of women and girls to facilities engaged in dangerous or illegal
			 second- and third-trimester procedures;
				(2)Congress has the
			 responsibility to—
				(A)investigate and
			 conduct hearings on—
					(i)abortions
			 performed near, at, or after viability in the United States; and
					(ii)public policies
			 regarding such abortions; and
					(B)evaluate the
			 extent to which such abortions involve violations of the natural right to life
			 of infants who are born alive or are capable of being born alive, and therefore
			 are entitled to equal protection under the law;
				(3)there is a
			 compelling governmental interest in protecting the lives of unborn children
			 beginning at least from the stage at which substantial medical evidence
			 indicates that they are capable of feeling pain, which is separate from and
			 independent of the compelling governmental interest in protecting the lives of
			 unborn children beginning at the stage of viability, and neither governmental
			 interest is intended to replace the other; and
			(4)governmental
			 review of public policies and outcomes relating to the issues described in
			 paragraphs (1) through (4) is long overdue and is an urgent priority that must
			 be addressed for the sake of women, children, families, and future
			 generations.
			
